DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please Note: Going forward, for any amendments made to the claims, applicant should indicate by page and line number or by paragraph and line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 1, lines 4-5, as amended, recites a gap between a pair of rolls “such that said rolls do not contact each other and do not intermesh”. However, there is no mention of contact nor meshing or intermeshing in the original disclosure and therefore no support for such a limitation. The limitation therefore comprises new subject matter. 
Claim 1, lines 20-22, as amended, recites “the distance between the respective axes of rotation of said rolls being greater than the radius of both rolls where the radius of each roll is defined as the distance between the corresponding axis of rotation and an outer periphery of said teeth”. However, there is no discussion of any relationship between the radius of the rolls and the distance between their axes of rotation and so there is no support in the original disclosure for such a limitation. The limitation therefore comprises new subject matter.
Claim 1, lines 22-25, as amended, recites “whereby said teeth on the opposing rolls of said pair of spaced rolls are maintained at a discrete distance from the teeth on the opposing roll to define said gap extending consistently along the opposing rolls”. However, there is no discussion in the original disclosure regarding a discrete distance between teeth or a consistent gap along the rolls and so there is no support for such a limitation. The limitation therefore comprises new subject matter. 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 10, lines 20-23, as amended, recites “said teeth on opposing rolls of said pair of spaced crop processing rolls being maintained at a discrete distance extending consistently along said pair of opposing crop processing rolls to define a gap of separation between the opposing rolls”. However, there is no discussion in the original disclosure regarding a discrete distance maintained between the teeth of the rolls and so there is no support for such a limitation. The limitation therefore comprises new subject matter. 
Claim 10, lines 24-25, as amended, recites “said teeth on opposing rolls maintaining said gap without intermeshing or contacting one another during rotational operation”. However, there is no discussion in the original disclosure establishing that the teeth do not intermesh or contact each other. The limitation therefore comprises new subject matter. 

Response to Arguments
Please see the rejections under 35 USC 112(a) of claims 1 and 10 in response to applicant’s claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 27, 2021